DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. The following is the list of references in the specification not properly disclosed in an information disclosure statement:
“N. Songhvi, K. Hynynen, and F. Lizzi, "New developments in therapeutic ultrasound," IEEE engineering in medicine and biology magazine, vol. 15, no. 6, pp. 83-92, 1996.” disclosed in Page 43;
“J. E. Kennedy, "High-intensity focused ultrasound in the treatment of solid tumours," Nature reviews cancer, vol. 5, no. 4, p. 321, 2005.” disclosed in Page 43;
“S. A. Quadri, M. Waqas, I. Khan, M. A. Khan, S. S. Suriya, M. Farooqui, and B. Fiani, "High-intensity focused ultrasound: past, present, and future in neurosurgery," Neurosurgical focus, vol. 44, no. 2, p. E16, 2018.” disclosed in Page 43;
“J. R. McLaughlan, An investigation into the use of cavitation for the optimisation of high intensity focused ultrasound (HIFU) treatments. PhD thesis, Institute of Cancer Research (University Of London), 2008.” disclosed in Page 44;
“E. Demirors, G. Alba, G. E. Santagati, and T. Melodia, "High data rate ultrasonic 5commnications for wireless intra-body networks," in 2016 IEEE International Symposium on Local and Metropolitan Area Networks (LANMAN), pp. 1-6, IEEE, 2016.” disclosed in Page 44;
“F. V. Pop, B. Herrera, C. Cassella, G. Chen, E. Demirors, R. Guida, T. Melodia, and M. Rinaldi, "Novel pmut-based acoustic duplexer for underwater and intrabody communication," in 2018 IEEE International Ultrasonics Symposium (IUS), pp. 1-4, IEEE, 2018.” disclosed in Page 44;
“Y. Lu, H. Tang, S. Fung, Q. Wang, J. Tsai, M. Daneman, B. Boser, and D. Horsley, "Ultrasonic fingerprint sensor using a piezoelectric micromachined ultrasonic transducer array integrated with complementary metal oxide semiconductor electronics," Applied Physics Letters, vol. 106, no. 26, p. 263503, 2015.” disclosed in Page 44;
“X. Jiang, H.-Y. Tang, Y. Lu, E. J. Ng, J. M. Tsai, B. E. Boser, and D. A. Horsley, "Ultrasonic fingerprint sensor with transmit beamforming based on a pmut array bonded to cmos circuitry," IEEE transactions on ultrasonics, ferroelectrics, and frequency control, vol. 64, no. 9, pp. 1401-1408, 2017.” disclosed in Page 44;
“Z. Zhou, S. Yoshida, and S. Tanaka, "Epitaxial pmnn-pzt/si mems ultrasonic rangefinder with 2 m range at 1 v drive," Sensors and Actuators A: Physical, vol. 266, pp. 352-360, 2017.” disclosed in Page 44;
“F. V. Pop, B. Herrera, C. Cassella, and M. Rinaldi, "pmut-based real-time (rt) acoustic discovery architecture (ada) for intrabody networks (in)," in 2019 Joint Conference of the IEEE International Frequency Control Symposium and European Frequency and Time Forum (EFTF/IFC), pp. 1-2, IEEE, 2019.” disclosed in Page 44;
“B. Herrera, F. Pop, C. Cassella, and M. Rinaldi, "Aln pmut-based ultrasonic power transfer links for implantable electronics," in 2019 20th International Conference on Solid -State Sensors, Actuators and Microsystems & Eurosensors XXXIII (TRANSDUCERS & EUROSENSORS XXXIII), pp. 861-864, IEEE, 2019.” disclosed in Page 44; and
“N. G. Berg, T. Paskova, and A. Ivanisevic, "Tuning the biocompatibility of aluminum nitride," Materials Letters, vol. 189, pp. 1-4, 2017.” disclosed in Page 44.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “10” in Figs. 7-9; “12” in Figs. 7-9; “14” in Figs. 7-9; “16” in Figs. 7-9; and “18” in Figs. 7-9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 3-10, 12, 14-15, and 22 are objected to because of the following informalities: 
Claim 1, lines 6-7, the limitation “focus ultrasound transmissions at biological tissue in the body” should be changed to “focus ultrasound transmissions at the biological tissue in the subject’s body” to maintain consistent terminology throughout the claims;
Claim 3, line 1, the limitation “each of the piezoelectric material layer and” should be changed to “each of the layer of the piezoelectric material and” to maintain consistent terminology throughout the claims;
Claim 4, lines 2-3, the limitation “the electrode layers comprise gold or platinum, and the piezoelectric layer comprises aluminum nitride” should be changed to “the two electrode layers comprise gold or platinum, and the layer of the piezoelectric material comprises aluminum nitride” to maintain consistent terminology throughout the claims;
Claim 5, lines 2-3, the limitation “determine a focal point of ultrasound transmissions” should be changed to “determine a focal point of the ultrasound transmissions” to maintain consistent terminology throughout the claims;
Claim 6, lines 2-3, the limitation “a common focal point of ultrasound transmissions” should be changed to “a common focal point of the ultrasound transmissions” to maintain consistent terminology throughout the claims;
Claim 7, lines 2-3, the limitation “each circuit comprising an inductor, a capacitor, a voltage input, and a bipolar junction transistor, and each circuit controlling operation” should be changed to “each directly modulated ultrasound transducer circuit comprising an inductor, a capacitor, a voltage input, and a bipolar junction transistor, and each directly modulated ultrasound transducer circuit controlling operation” to maintain consistent terminology throughout the claims;
Claim 8, lines 1-3, the limitation “the plurality of transducer circuits and operative to provide an input voltage to each of the transducer circuits” should be changed to “the plurality of directly modulated ultrasound transducer circuits and operative to provide an input voltage to each of the plurality of directly modulated ultrasound transducer circuits” to maintain consistent terminology throughout the claims;
Claim 9, lines 1-2, the limitation “wherein said implantable device comprises the controller” should be changed to “wherein said device implantable in the subject's body comprises the controller” to maintain consistent terminology throughout the claims;
Claim 10, lines 1-2, the limitation “the pMUTs produce ultrasound transmissions at a frequency in the range” should be changed to “the pMUTs produce the ultrasound transmissions at a frequency in a range” to maintain consistent terminology throughout the claims;
Claim 12, lines 1-2, the limitation “when implanted in a subject's body, of heating biological tissue” should be changed to “when implanted in the subject's body, of heating the biological tissue” to maintain consistent terminology throughout the claims;
Claim 14, line 1, the limitation “A method of ultrasonically heating a biological tissue in a subject” should be changed to “A method of ultrasonically heating the biological tissue in the subject” to maintain consistent terminology throughout the claims;
Claim 14, line 8, the limitation “thereby heating the tissue” should be changed to “thereby heating the biological tissue” to maintain consistent terminology throughout the claims;
Claim 15, lines 2-3, the limitation “a common focal point of ultrasound transmissions” should be changed to “a common focal point of the ultrasound transmissions” to maintain consistent terminology throughout the claims; and
Claim 22, line 1, the limitation “the death of cells” should be changed to “a death of cells” because there is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “a different one of said array of pMUTs” (emphasis added) in lines 3-4. It is unclear what “a different one” is referring to because Claim 1 only recites one array of pMUTs but Claim 7 is claiming a different one of said array (i.e., a different array from said array). For examination purposes, the limitation “a different one” is interpreted as being a different pMUT of said array of pMUTs. Clarification is required.
Claim 12 recites the limitation “from about 37°C to at least about 41°C” in line 2. It is unclear as to what the claimed range of temperatures is defined as. From 37 degrees to […] 41 degrees suggests that 41 degrees is an upper limit but “at least” 41 degrees is also claimed, which suggests that there is no upper limit since the upper limit of this range is any temperature above 41 degrees (i.e., at least 41 degrees). Clarification is required.
Claim 13 recites the limitation “An implantable, wearable, or portable medical device comprising the system of claim 1” (emphasis added) in lines 1-2. It is unclear how a wearable medical device or a portable medical device could comprise the system of Claim 1 because Claim 1 recites the system comprising a device implantable in a subject’s body. In other words, it’s unclear how a wearable medical device or a portable medical device could fully comprise the device implantable in the subject’s body of Claim 1’s system. Clarification is required.
Claim 14 is indefinite under 35 U.S.C. 112(b) because Claim 14 claims both an apparatus and the method steps of using the apparatus. Claim 14 is a method claim that currently depends on Claim 1, a system claim. See MPEP 2173.05(p)II. It is further unclear whether Claim 14 is to be treated as a dependent claim or not. Clarification is required.
Claim 14 recites the limitation “(a) implanting into the subject's body (i) a device comprising an array of pMUTs supported on a substrate, wherein the pMUTs of the array are in communication with a controller operative to control the pMUTs of the array to emit and focus ultrasound transmissions, or (ii) the system of claim 1” in lines 3-6. If Claim 14 is to be treated as a dependent claim, it is unclear what the difference is between the device as claimed in (i) and the system of claim 1 as claimed in (ii) because it seems the components of the device as claimed in (i) are the same as the components of the system of claim 1 as claimed in (ii), and there seems to be no different components in the device as claimed in (i) when compared to the components of the system of claim 1 as claimed in (ii). Clarification is required.
Claim 15 recites the limitation “wherein two or more of said arrays are implanted, each array in communication with the controller, which is operative to determine a common focal point of ultrasound transmissions from the two or more arrays” (emphasis added) in lines 1-3. It is unclear how “two or more of said arrays” can be provided when Claim 14 only recites one array of pMUTs. Clarification is required.
Claims 8 and 16-22 are also rejected under 35 U.S.C. 112(b) due to their dependency on Claims 7 and 14, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9, 11, 13-14, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Creganna Unlimited Company (JP 2018-526946 A, a copy of which is herein provided by the Examiner, a machine-generated English translation of which is herein provided by the Examiner and of which is herein used for citation, hereinafter Creganna).

Regarding Claim 1, Creganna discloses a system (system 550) for ultrasonically heating biological tissue (see, e.g., Page 15, lines 4-27), comprising: 
a device (probe assembly 552, modular device/ultrasonic device/ultrasonic transducer 560) implantable in a subject's body (see, e.g., Page 15, lines 22-27, “the entire system 500 may be configured for insertion into a patient's body… Modular device 560 may be, for example, a transdermal lead or a paddle lead. The control device 554 and probe assembly 552 may be implanted in the patient's body”), the device (552, 560) comprising: 
a substrate (see, e.g., Page 18, lines 16-19, “FIG. 27 shows a PMUT element 784 that includes a film 786 sandwiched between electrode layers 788 and 790. The deflection of the film 786 in the PMUT element 784 is caused by lateral strain resulting from the piezoelectric effect of the film 786. The film 786 includes at least one piezoelectric layer 792 and a passive elastic layer 794” and Fig. 27, where the claimed substrate corresponds to the combination of the passive elastic layer 794 and the bottom portion of the PMUT element 784 positioned below the passive elastic layer 794 when viewing the figure), and 
an array of piezoelectric micromachined ultrasonic transducers (pMUTs) (PMUT element 784) supported on the substrate (see, e.g., Page 15, lines 9-11, “the modular device is an ultrasonic device or ultrasonic transducer 560. For example, the ultrasonic device 560 may be or include a piezoelectric micromachined ultrasonic transducer (PMUT)”, and Page 18, lines 16-19, “FIG. 27 shows a PMUT element 784 that includes a film 786 sandwiched between electrode layers 788 and 790. The deflection of the film 786 in the PMUT element 784 is caused by lateral strain resulting from the piezoelectric effect of the film 786. The film 786 includes at least one piezoelectric layer 792 and a passive elastic layer 794” and Fig. 27, where the claimed substrate corresponds to the combination of the passive elastic layer 794 and the bottom portion of the PMUT element 784 positioned below the passive elastic layer 794 when viewing the figure, and where the piezoelectric layer 792 is shown to be positioned above the substrate portion); and 
a controller (control device 554) operative to control the array (552, 560, 784) (see, e.g., Page 15, lines 4-5, “Probe assembly 552 may include a modular device 560 communicatively coupled to control device 554 through cable assembly 558”, and Page 15, lines 24-25, “the control device 554 sends a designated series of electrical pulses to the probe assembly 552 for delivery therapy”) to emit and focus ultrasound transmissions at biological tissue in the body to heat the biological tissue (see, e.g., Page 15, lines 4-17, “Probe assembly 552 may include a modular device 560 communicatively coupled to control device 554 through cable assembly 558… The modular device 560 may be sized for insertion into a patient's body, for example. In certain aspects, the modular device 560 is configured to detect or observe an external signal. In the illustrated embodiment, the modular device is an ultrasonic device or ultrasonic transducer 560. For example, the ultrasonic device 560 may be or include a piezoelectric micromachined ultrasonic transducer (PMUT)… In certain aspects, the modular device 560 may be configured to provide a therapy, such as tissue ablation. Ablation may refer to applying chemotherapy or heat therapy directly to a specified area of an organ or tissue in an attempt to at least substantially damage or destroy the specified area”).

Regarding Claim 2, Creganna discloses the system of Claim 1. Creganna further discloses wherein each of said pMUTs (PMUT element 784) comprises a layer of piezoelectric material (film 786, piezoelectric layer 792) sandwiched between two electrode layers (electrode layers 788, 790) (see, e.g., Page 18, lines 16-19, “FIG. 27 shows a PMUT element 784 that includes a film 786 sandwiched between electrode layers 788 and 790. The deflection of the film 786 in the PMUT element 784 is caused by lateral strain resulting from the piezoelectric effect of the film 786. The film 786 includes at least one piezoelectric layer 792”), and wherein the substrate comprises an insulating layer (passive elastic layer 794) between a base layer and one of the electrode layers (electrode layer 790) (see, e.g., Page 18, lines 16-19, “FIG. 27 shows a PMUT element 784 that includes a film 786 sandwiched between electrode layers 788 and 790. The deflection of the film 786 in the PMUT element 784 is caused by lateral strain resulting from the piezoelectric effect of the film 786. The film 786 includes at least one piezoelectric layer 792 and a passive elastic layer 794” and Fig. 27, where the claimed substrate corresponds to the combination of the passive elastic layer 794 and the bottom portion of the PMUT element 784 positioned below the passive elastic layer 794 when viewing the figure, and where the claimed base layer is the bottom portion of the PMUT element 784 positioned below the passive elastic layer 794 when viewing the figure, and where the claimed insulating layer corresponds to the passive elastic layer 794 which is positioned between the base layer and the electrode layer 790).

Regarding Claim 9, Creganna discloses the system of Claim 1. Creganna further discloses wherein the controller (control device 554) is implantable, or wherein said implantable device (probe assembly 552, modular device/ultrasonic device/ultrasonic transducer 560) comprises the controller (554) (see, e.g., Page 15, lines 22-27, “the entire system 500 may be configured for insertion into a patient's body… The control device 554 and probe assembly 552 may be implanted in the patient's body”).

Regarding Claim 11, Creganna discloses the system of Claim 1. Creganna further discloses wherein the array (probe assembly 552, modular device/ultrasonic device/ultrasonic transducer 560, PMUT element 784) comprises from 1 x 1 pMUT to about 200 x 200 pMUTs (see, e.g., Page 15, lines 9-11, “the modular device is an ultrasonic device or ultrasonic transducer 560. For example, the ultrasonic device 560 may be or include a piezoelectric micromachined ultrasonic transducer (PMUT)”, and Page 18, lines 16-19, “FIG. 27 shows a PMUT element 784 that includes a film 786 sandwiched between electrode layers 788 and 790. The deflection of the film 786 in the PMUT element 784 is caused by lateral strain resulting from the piezoelectric effect of the film 786. The film 786 includes at least one piezoelectric layer 792 and a passive elastic layer 794” and Fig. 27, where the array of pMUTs in this case would comprise 1x1 pMUT because only one pMUT is disclosed to be included in the ultrasonic device 560).

Regarding Claim 13, Creganna discloses the system of Claim 1. Creganna further discloses an implantable, wearable, or portable medical device comprising the system (system 550) of claim 1 (see, e.g., Page 15, lines 22-27, “the entire system 500 may be configured for insertion into a patient's body… The control device 554 and probe assembly 552 may be implanted in the patient's body”).

Regarding Claim 14, Creganna discloses the system of Claim 1. Creganna further discloses a method of ultrasonically heating a biological tissue in a subject (see, e.g., Page 15, lines 4-27), the method comprising: 
(a) implanting into the subject's body (i) a device (probe assembly 552, modular device/ultrasonic device/ultrasonic transducer 560) (see, e.g., Page 15, lines 22-27, “the entire system 500 may be configured for insertion into a patient's body… Modular device 560 may be, for example, a transdermal lead or a paddle lead. The control device 554 and probe assembly 552 may be implanted in the patient's body”) comprising an array of pMUTs (PMUT element 784) supported on a substrate (see, e.g., Page 15, lines 9-11, “the modular device is an ultrasonic device or ultrasonic transducer 560. For example, the ultrasonic device 560 may be or include a piezoelectric micromachined ultrasonic transducer (PMUT)”, and Page 18, lines 16-19, “FIG. 27 shows a PMUT element 784 that includes a film 786 sandwiched between electrode layers 788 and 790. The deflection of the film 786 in the PMUT element 784 is caused by lateral strain resulting from the piezoelectric effect of the film 786. The film 786 includes at least one piezoelectric layer 792 and a passive elastic layer 794” and Fig. 27, where the claimed substrate corresponds to the combination of the passive elastic layer 794 and the bottom portion of the PMUT element 784 positioned below the passive elastic layer 794 when viewing the figure, and where the piezoelectric layer 792 is shown to be positioned above the substrate portion), wherein the pMUTs (784) of the array are in communication with a controller (control device 554) operative to control the pMUTs (784) of the array to emit and focus ultrasound transmissions (see, e.g., Page 15, lines 4-17, “Probe assembly 552 may include a modular device 560 communicatively coupled to control device 554 through cable assembly 558… The modular device 560 may be sized for insertion into a patient's body, for example. In certain aspects, the modular device 560 is configured to detect or observe an external signal. In the illustrated embodiment, the modular device is an ultrasonic device or ultrasonic transducer 560. For example, the ultrasonic device 560 may be or include a piezoelectric micromachined ultrasonic transducer (PMUT)… In certain aspects, the modular device 560 may be configured to provide a therapy, such as tissue ablation. Ablation may refer to applying chemotherapy or heat therapy directly to a specified area of an organ or tissue in an attempt to at least substantially damage or destroy the specified area”, and Page 15, lines 24-25, “the control device 554 sends a designated series of electrical pulses to the probe assembly 552 for delivery therapy”), or (ii) the system of claim 1 (see, e.g., the rejection of Claim 1 above); and 
(b) causing one or more of the pMUTs (784) of the array to emit an ultrasound transmission focused on the biological tissue, thereby heating the tissue (see, e.g., Page 15, lines 4-17, “Probe assembly 552 may include a modular device 560 communicatively coupled to control device 554 through cable assembly 558… The modular device 560 may be sized for insertion into a patient's body, for example. In certain aspects, the modular device 560 is configured to detect or observe an external signal. In the illustrated embodiment, the modular device is an ultrasonic device or ultrasonic transducer 560. For example, the ultrasonic device 560 may be or include a piezoelectric micromachined ultrasonic transducer (PMUT)… In certain aspects, the modular device 560 may be configured to provide a therapy, such as tissue ablation. Ablation may refer to applying chemotherapy or heat therapy directly to a specified area of an organ or tissue in an attempt to at least substantially damage or destroy the specified area”).

Regarding Claim 21, Creganna discloses the method of Claim 14. Creganna further discloses wherein the method is combined with one or more of radiation therapy, immunotherapy, targeted drug therapy, chemotherapy, radiofrequency therapy, imaging, or hormone therapy (see, e.g., Page 15, lines 14-21, “the modular device 560 may be configured to provide a therapy, such as tissue ablation. Ablation may refer to applying chemotherapy or heat therapy directly to a specified area of an organ or tissue in an attempt to at least substantially damage or destroy the specified area. For example, the modular device 560 can be used to treat tissue by high intensity focused ultrasound (HIFU), radio-frequency (RF), microwave, laser, or thermal control (eg, thermal or cryoablation). May be configured to ablate. Modular device 560 may also be configured to stimulate by sending electrical pulses. It should be appreciated that the modular device 560 may be configured for both detection and therapy in certain aspects”).

Regarding Claim 22, Creganna discloses the method of Claim 14. Creganna further discloses wherein the method results in the death of cells of the biological tissue (see, e.g., Page 15, lines 14-17, “the modular device 560 may be configured to provide a therapy, such as tissue ablation. Ablation may refer to applying chemotherapy or heat therapy directly to a specified area of an organ or tissue in an attempt to at least substantially damage or destroy the specified area”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Creganna Unlimited Company (JP 2018-526946 A, a copy of which is herein provided by the Examiner, a machine-generated English translation of which is herein provided by the Examiner and of which is herein used for citation, hereinafter Creganna) in view of Dausch et al. (US 2010/0168583 A1, with publication date 07/01/2010, hereinafter Dausch).

Regarding Claim 3, Creganna discloses the system of Claim 2. Creganna does not disclose wherein each of the piezoelectric material layer and the insulating layer has a thickness from about 200 nm to about 5000 nm.
However, in the same field of endeavor of pMUTs, Dausch discloses wherein each of the piezoelectric material layer (piezoelectric elements 22) and the insulating layer (buried silicon dioxide layer 64) has a thickness from about 200 nm to about 5000 nm (see, e.g., Para. [0056], lines 1-4, “The thickness of piezoelectric elements 22 of the pMUT device may range from about 0.5 µm to about 100 µm. By way of example, the thickness of the piezoelectric elements 22 ranges from about 1 µm to about 10 µm”, where a thickness of 1 µm is equivalent to 1000nm, for example, which is within the claimed range; also see, e.g., Para. [0008], lines 3-6, “cMUTs have been integrated with control circuitry with through-wafer via connections made by etching vias in a silicon wafer, coating the wafer with a thermal silicon dioxide for insulating regions”, and Para. [0061], lines 1-3 and 16-21, “a substrate 12, such as a silicon wafer, is provided with a thin silicon layer 62 overlying a buried silicon dioxide layer 64 formed on the substrate 12… According to certain embodiments, the thin silicon layer 62 has thickness of about 200 nm to 50 µm, and the buried oxide layer 64 has thickness of about 200 nm to 1 µm. In other embodiments of the present invention, the thin silicon layer 62 has thickness of about 2 µm to 20 µm, and the buried oxide layer 64 has thickness of about 500 nm to 1 µm”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Creganna by including wherein each of the piezoelectric material layer and the insulating layer has a thickness from about 200 nm to about 5000 nm, as disclosed by Dausch. One of ordinary skill in the art would have been motivated to make this modification in order to provide desired layers of the pMUTs, in order to provide better control and uniformity of the resonance frequencies of the individual elements in an array, and in order to provide an improved silicon-on-insulator (SOI) substrate pMUT device, as recognized by Dausch (see, e.g., Para. [0026], [0061], and [0064]). 

Regarding Claim 10, Creganna discloses the system of Claim 1. Creganna does not disclose wherein the pMUTs produce ultrasound transmissions at a frequency in the range from about 20 kHz to about 200 MHz.
However, in the same field of endeavor of pMUTs, Dausch discloses wherein the pMUTs produce ultrasound transmissions at a frequency in the range from about 20 kHz to about 200 MHz (see, e.g., Para. [0056], lines 1-2, “The thickness of piezoelectric elements 22 of the pMUT device may range from about 0.5 µm to about 100 µm”, and Para. [0057], lines 1-9, “The width or diameter of the piezoelectric elements 22 may range from about 10 µm to about 500 µm with center-to-center spacing from about 15 µm to about 1000 µm. By way of example, the width or diameter of the piezoelectric elements 22 may range from about 50 µm to about 300 µm with center-to-center spacing from about 75 µm to 450 µm for ultrasonic operation in the range of 1 to 20 MHz. Smaller elements of less than 50 µm may be patterned for higher frequency operation of greater than 20 MHz”, and Para. [0096], lines 9-10, “The pMUTs may optimized for operation in the frequency range of about 1-20 MHz”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Creganna by including wherein the pMUTs produce ultrasound transmissions at a frequency in the range from about 20 kHz to about 200 MHz, as disclosed by Dausch. One of ordinary skill in the art would have been motivated to make this modification in order to provide desired layers of the pMUTs, and in order to provide better control and uniformity of the resonance frequencies of the individual elements in an array, as recognized by Dausch (see, e.g., Para. [0026], [0061], and [0064]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Creganna Unlimited Company (JP 2018-526946 A, a copy of which is herein provided by the Examiner, a machine-generated English translation of which is herein provided by the Examiner and of which is herein used for citation, hereinafter Creganna) in view of Dausch et al. (US 2010/0168583 A1, with publication date 07/01/2010, hereinafter Dausch), and further in view of Horsley et al. (US 2017/0128983 A1, with publication date 05/11/2017, hereinafter Horsley).

Regarding Claim 4, Creganna discloses the system of Claim 2. Creganna does not disclose wherein the base layer comprises silicon, the insulating layer comprises silicon dioxide, the electrode layers comprise gold or platinum, and the piezoelectric layer comprises aluminum nitride, scandium doped aluminum nitride, lithium niobate, or a combination thereof.
However, in the same field of endeavor of pMUTs, Dausch discloses wherein the base layer (thin silicon layer 62) comprises silicon (see, e.g., Para. [0061], lines 1-3, “a substrate 12, such as a silicon wafer, is provided with a thin silicon layer 62 overlying a buried silicon dioxide layer 64 formed on the substrate 12”), and the insulating layer (buried silicon dioxide layer 64) comprises silicon dioxide (see, e.g., Para. [0008], lines 3-6, “cMUTs have been integrated with control circuitry with through-wafer via connections made by etching vias in a silicon wafer, coating the wafer with a thermal silicon dioxide for insulating regions”, and Para. [0061], lines 1-3, “a substrate 12, such as a silicon wafer, is provided with a thin silicon layer 62 overlying a buried silicon dioxide layer 64 formed on the substrate 12”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Creganna by including wherein the base layer comprises silicon, and the insulating layer comprises silicon dioxide, as disclosed by Dausch. One of ordinary skill in the art would have been motivated to make this modification in order to provide desired layers of the pMUTs, in order to provide better control and uniformity of the resonance frequencies of the individual elements in an array, and in order to provide an improved silicon-on-insulator (SOI) substrate pMUT device, as recognized by Dausch (see, e.g., Para. [0026], [0061], and [0064]).
Creganna modified by Dausch still does not disclose wherein the electrode layers comprise gold or platinum, and the piezoelectric layer comprises aluminum nitride, scandium doped aluminum nitride, lithium niobate, or a combination thereof.
However, in the same field of endeavor of pMUTs, Horsley discloses wherein the electrode layers (bottom electrode layer 118, top electrode 124) comprise gold or platinum (see, e.g., Para. [0022], lines 1-3, “Bottom electrode layer 118 may be patterned or not, and may be composed of various metals such as molybdenum (Mo), platinum (Pt), or aluminum (Al)”, and Para. [0023], lines 18-20, “Various metals may be used for top electrode 124, including Al, gold (Au), copper (Cu), and Mo”), and the piezoelectric layer (piezoelectric layer 122) comprises aluminum nitride, scandium doped aluminum nitride, lithium niobate, or a combination thereof (see, e.g., Para. [0023], lines 8-10, “Piezoelectric layer 122 may be composed of various piezoelectric materials including aluminum nitride (AIN)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Creganna modified by Dausch by including wherein the electrode layers comprise gold or platinum, and the piezoelectric layer comprises aluminum nitride, scandium doped aluminum nitride, lithium niobate, or a combination thereof, as disclosed by Horsley. One of ordinary skill in the art would have been motivated to make this modification in order to provide desired layers of the pMUTs, and in order to improve mechanical rigidity, reduce mechanical cross-talk between neighboring pMUTs, and enhance acoustic performance, as recognized by Horsley (see, e.g., Para. [0007] and [0022-0023]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Creganna Unlimited Company (JP 2018-526946 A, a copy of which is herein provided by the Examiner, a machine-generated English translation of which is herein provided by the Examiner and of which is herein used for citation, hereinafter Creganna) in view of Hajati et al. (US 2014/0219063 A1, with publication date 08/07/2014, hereinafter Hajati).

Regarding Claim 5, Creganna discloses the system of Claim 1. Creganna does not disclose wherein each pMUT of the array is independently addressable by the controller, and wherein the controller is operative to determine a focal point of ultrasound transmissions from the array by providing a time delay to an AC voltage applied to each pMUT of the array.
However, in the same field of endeavor of pMUTs, Hajati discloses wherein each pMUT of the array (pMUT array 1216) is independently addressable by the controller (digital-to-analog converter (DAC) 1208, programmable time-delay controller 1210), and wherein the controller (1208, 1210) is operative to determine a focal point of ultrasound transmissions from the array (1216) by providing a time delay to an AC voltage applied to each pMUT of the array (1216) (see, e.g., Para. [0040], lines 12-19, “The exemplary signal generating means further includes a digital-to-analog converter (DAC) 1208 to convert the digital control signals into driving voltage signals for the individual transducer element channels in the pMUT array 1216. Respective time delays can be added to the individual drive voltage signal by a programmable time-delay controller 1210 to beam steer, create the desired beam shape, focus, and direction, etc”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Creganna by including wherein each pMUT of the array is independently addressable by the controller, and wherein the controller is operative to determine a focal point of ultrasound transmissions from the array by providing a time delay to an AC voltage applied to each pMUT of the array, as disclosed by Hajati. One of ordinary skill in the art would have been motivated to make this modification in order to provide the desired time delays and create the desired beam shape, focus, and direction, as recognized by Hajati (see, e.g., Para. [0040]). 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Creganna Unlimited Company (JP 2018-526946 A, a copy of which is herein provided by the Examiner, a machine-generated English translation of which is herein provided by the Examiner and of which is herein used for citation, hereinafter Creganna) in view of Maharbiz et al. (US 2019/0150881 A1, with effectively filed date 07/07/2016, hereinafter Maharbiz).

Regarding Claim 6, Creganna discloses the system of Claim 1. Creganna does not disclose the system further comprising two or more of said arrays, wherein each array is in communication with the controller, which is operative to determine a common focal point of ultrasound transmissions from the two or more arrays.
However, in the same field of endeavor of implantable ultrasound/pMUT arrays, Maharbiz discloses the system further comprising two or more of said arrays, wherein each array is in communication with the controller, which is operative to determine a common focal point of ultrasound transmissions from the two or more arrays (see, e.g., Para. [0090], lines 1-4, “It has been found that ultrasonic waves can be used to power and communicate with miniaturized implantable devices containing a miniaturized ultrasonic transducer (such as a bulk piezoelectric, a PMUT, or a CMUT)”, and Para. [0121], lines 1-5, “The implantable device includes a miniaturized ultrasonic transducer (such as a miniaturized piezoelectric transducer, a capacitive micro-machined ultrasonic transducer (CMUT), or a piezoelectric micro-machined ultrasonic transducer (PMUT))”, and Para. [0193], lines 1-10 and 38-46, “the system comprises one or more implantable devices comprising two or more stacked arrays, each array comprising a plurality of pixels (each pixel comprising a radiation-sensitive diode configured to generate an electrical signal upon encountering radiation), an integrated circuit configured to receive the electrical signal and modulate a current based on the received electrical signal, and an ultrasonic transducer configured to receive the modulated current and emit an ultrasonic backscatter based on the received modulated current… The one or more ultrasonic transducers of the interrogator are optionally disposed in one or more transducer arrays. In some embodiments, the system includes a plurality of implantable devices, and the interrogator is configured to beam steer transmitted ultrasonic waves to alternatively focus the transmitted ultrasonic waves on a first portion of the plurality of implantable devices or focus the transmitted ultrasonic waves on a second portion of the plurality of implantable devices”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Creganna by including the system further comprising two or more of said arrays, wherein each array is in communication with the controller, which is operative to determine a common focal point of ultrasound transmissions from the two or more arrays, as disclosed by Maharbiz. One of ordinary skill in the art would have been motivated to make this modification in order to provide the desired arrays and determine the desired focus points of those arrays, as recognized by Maharbiz (see, e.g., Para. [0193]). 

Regarding Claim 15, Creganna discloses the method of Claim 14. Creganna does not disclose wherein two or more of said arrays are implanted, each array in communication with the controller, which is operative to determine a common focal point of ultrasound transmissions from the two or more arrays.
However, in the same field of endeavor of implantable ultrasound/pMUT arrays, Maharbiz discloses wherein two or more of said arrays are implanted, each array in communication with the controller, which is operative to determine a common focal point of ultrasound transmissions from the two or more arrays (see, e.g., Para. [0090], lines 1-4, “It has been found that ultrasonic waves can be used to power and communicate with miniaturized implantable devices containing a miniaturized ultrasonic transducer (such as a bulk piezoelectric, a PMUT, or a CMUT)”, and Para. [0121], lines 1-5, “The implantable device includes a miniaturized ultrasonic transducer (such as a miniaturized piezoelectric transducer, a capacitive micro-machined ultrasonic transducer (CMUT), or a piezoelectric micro-machined ultrasonic transducer (PMUT))”, and Para. [0193], lines 1-10 and 38-46, “the system comprises one or more implantable devices comprising two or more stacked arrays, each array comprising a plurality of pixels (each pixel comprising a radiation-sensitive diode configured to generate an electrical signal upon encountering radiation), an integrated circuit configured to receive the electrical signal and modulate a current based on the received electrical signal, and an ultrasonic transducer configured to receive the modulated current and emit an ultrasonic backscatter based on the received modulated current… The one or more ultrasonic transducers of the interrogator are optionally disposed in one or more transducer arrays. In some embodiments, the system includes a plurality of implantable devices, and the interrogator is configured to beam steer transmitted ultrasonic waves to alternatively focus the transmitted ultrasonic waves on a first portion of the plurality of implantable devices or focus the transmitted ultrasonic waves on a second portion of the plurality of implantable devices”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and the method of Creganna by including wherein two or more of said arrays are implanted, each array in communication with the controller, which is operative to determine a common focal point of ultrasound transmissions from the two or more arrays, as disclosed by Maharbiz. One of ordinary skill in the art would have been motivated to make this modification in order to provide the desired arrays and determine the desired focus points of those arrays, as recognized by Maharbiz (see, e.g., Para. [0193]).

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Creganna Unlimited Company (JP 2018-526946 A, a copy of which is herein provided by the Examiner, a machine-generated English translation of which is herein provided by the Examiner and of which is herein used for citation, hereinafter Creganna) in view of Boer et al. (US 2019/0217130 A1, with effectively filed date 08/11/2016, hereinafter Boer).

Regarding Claim 12, Creganna discloses the system of Claim 1. Creganna does not disclose wherein the system is capable, when implanted in a subject's body, of heating biological tissue of the subject from about 37°C to at least about 41°C. Creganna does disclose implanting the system in the subject’s body (see, e.g., Page 15, lines 22-27, “the entire system 500 may be configured for insertion into a patient's body… The control device 554 and probe assembly 552 may be implanted in the patient's body”).
However, in the same field of endeavor of ultrasound induced hyperthermia, Boer discloses wherein the system is capable of heating biological tissue of the subject from about 37°C to at least about 41°C (see, e.g., Disclosed Claim 4, lines 1-3, “wherein the ultrasonic transducer heats the target tissue to a predefined temperature in a range from 38 to 44 degrees Celsius”; also see, e.g., Para. [0008]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Creganna by including wherein the system is capable, when implanted in a subject's body, of heating biological tissue of the subject from about 37°C to at least about 41°C, as disclosed by Boer. One of ordinary skill in the art would have been motivated to make this modification in order to desirably provide hyperthermia treatment and in order to accurately raise and hold the tissue temperature for the duration of treatment to a predefined temperature or temperature range, as recognized by Boer (see, e.g., Abstract and Para. [0008]). 

Regarding Claim 16, Creganna discloses the method of Claim 14. Creganna does not disclose wherein the biological tissue is heated to at least about 41°C.
However, in the same field of endeavor of ultrasound induced hyperthermia, Boer discloses wherein the biological tissue is heated to at least about 41°C (see, e.g., Disclosed Claim 4, lines 1-3, “wherein the ultrasonic transducer heats the target tissue to a predefined temperature in a range from 38 to 44 degrees Celsius”; also see, e.g., Para. [0008]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Creganna by including wherein the biological tissue is heated to at least about 41°C, as disclosed by Boer. One of ordinary skill in the art would have been motivated to make this modification in order to desirably provide hyperthermia treatment and in order to accurately raise and hold the tissue temperature for the duration of treatment to a predefined temperature or temperature range, as recognized by Boer (see, e.g., Abstract and Para. [0008]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Creganna Unlimited Company (JP 2018-526946 A, a copy of which is herein provided by the Examiner, a machine-generated English translation of which is herein provided by the Examiner and of which is herein used for citation, hereinafter Creganna) in view of Boer et al. (US 2019/0217130 A1, with effectively filed date 08/11/2016, hereinafter Boer), as applied to Claim 16 above, and further in view of Hissong et al. (US 2003/0212351 A1, with publication date 11/13/2003, hereinafter Hissong).

Regarding Claim 17, Creganna modified by Boer discloses the method of Claim 16. Creganna modified by Boer does not disclose wherein the biological tissue is heated to at least about 60°C. Boer does disclose wherein the biological tissue is heated to a specific temperature or range (see, e.g., Disclosed Claim 4, lines 1-3, “wherein the ultrasonic transducer heats the target tissue to a predefined temperature in a range from 38 to 44 degrees Celsius”; also see, e.g., Para. [0008]).
However, in the same field of endeavor of heating tissue through ultrasound, Hissong discloses wherein the biological tissue is heated to at least about 60°C (see, e.g., Disclosed Claim 2, lines 1-4, “wherein the step of heating includes heating the area of tissue at the focusing zones with the focused ultrasound energy to achieve a temperature in the range of 60 to 90 degrees Celsius”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Creganna modified by Boer by including wherein the biological tissue is heated to at least about 60°C, as disclosed by Hissong. One of ordinary skill in the art would have been motivated to make this modification in order to sufficiently heat tissue in the target area to a high temperature so as to cause a desired thermal effect such as tissue damage, ablation, coagulation, denaturation, destruction or necrosis while tissue surrounding the target area is not heated to damaging temperatures, as recognized by Hissong (see, e.g., Para. [0008] and [0025-0026]). 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Creganna Unlimited Company (JP 2018-526946 A, a copy of which is herein provided by the Examiner, a machine-generated English translation of which is herein provided by the Examiner and of which is herein used for citation, hereinafter Creganna) in view of Potter, JR. et al. (US 2017/0087014 A1, with publication date 03/30/2017, hereinafter Potter).

Regarding Claim 18, Creganna discloses the method of Claim 14. Creganna does not disclose wherein the heated biological tissue comprises cancer cells.
However, in the same field of endeavor of heating tissue through ultrasound, Potter discloses wherein the heated biological tissue comprises cancer cells (see, e.g., Para. [0106], lines 1-7, “Sonic energy can also be used to ablate, or destroy, living tissue. Diseased tissues ablation refers to the use of focused ultrasound surgery (FUS) or high intensity focused ultrasound (HIFU) to destroy cancers, brain lesions, uterine fibroids and prostate cancers. In most of these treatments high energy high frequency focused beams of ultrasonic energy are used to heat and destroy diseased tissues”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Creganna by including wherein the heated biological tissue comprises cancer cells, as disclosed by Potter. One of ordinary skill in the art would have been motivated to make this modification in order to obtain the ablation/destruction/heating of the desired living tissue, as recognized by Potter (see, e.g., Para. [0106]).

Regarding Claim 19, Creganna modified by Potter discloses the method of Claim 18. Creganna does not disclose wherein the cancer cells are selected from the group consisting of neck cancer cells, brain cancer cells, thyroid cancer cells, breast cancer cells, prostate cancer cells, kidney cancer cells, endometrial cancer cells, pancreatic cancer cells, lung cancer cells, esophageal cancer cells, bladder cancer cells, rectal cancer cells, cervical cancer cells, ovarian cancer cells, peritoneal cancer cells, sarcoma cancer cells, neuroblastoma cancer cells, leukemia cancer cells, melanoma cancer cells, and combinations thereof.
However, in the same field of endeavor of heating tissue through ultrasound, Potter discloses wherein the cancer cells are selected from the group consisting of neck cancer cells, brain cancer cells, thyroid cancer cells, breast cancer cells, prostate cancer cells, kidney cancer cells, endometrial cancer cells, pancreatic cancer cells, lung cancer cells, esophageal cancer cells, bladder cancer cells, rectal cancer cells, cervical cancer cells, ovarian cancer cells, peritoneal cancer cells, sarcoma cancer cells, neuroblastoma cancer cells, leukemia cancer cells, melanoma cancer cells, and combinations thereof (see, e.g., Para. [0106], lines 1-7, “Sonic energy can also be used to ablate, or destroy, living tissue. Diseased tissues ablation refers to the use of focused ultrasound surgery (FUS) or high intensity focused ultrasound (HIFU) to destroy cancers, brain lesions, uterine fibroids and prostate cancers. In most of these treatments high energy high frequency focused beams of ultrasonic energy are used to heat and destroy diseased tissues”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Creganna modified by Potter by including wherein the cancer cells are selected from the group consisting of neck cancer cells, brain cancer cells, thyroid cancer cells, breast cancer cells, prostate cancer cells, kidney cancer cells, endometrial cancer cells, pancreatic cancer cells, lung cancer cells, esophageal cancer cells, bladder cancer cells, rectal cancer cells, cervical cancer cells, ovarian cancer cells, peritoneal cancer cells, sarcoma cancer cells, neuroblastoma cancer cells, leukemia cancer cells, melanoma cancer cells, and combinations thereof, as disclosed by Potter. One of ordinary skill in the art would have been motivated to make this modification in order to obtain the ablation/destruction/heating of the desired living tissue, as recognized by Potter (see, e.g., Para. [0106]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Creganna Unlimited Company (JP 2018-526946 A, a copy of which is herein provided by the Examiner, a machine-generated English translation of which is herein provided by the Examiner and of which is herein used for citation, hereinafter Creganna) in view of Hissong et al. (US 2003/0212351 A1, with publication date 11/13/2003, hereinafter Hissong).

Regarding Claim 20, Creganna discloses the method of Claim 14. Creganna does not disclose wherein the method is repeated one or more times, optionally with alteration of a focal point of the ultrasound transmissions.
However, in the same field of endeavor of heating tissue through ultrasound, Hissong discloses wherein the method is repeated one or more times (see, e.g., Para. [0025], lines 1-31, “Some of the advantages of the present invention are that varying intensity levels of ultrasound energy can be delivered to the skin for varying periods of time depending on desired ablative effect, … a plurality of individual ablated tissue areas can be formed in the skin with the ablated tissue areas being separate and discontinuous or being contacting, abutting, contiguous or overlapping to form a single continuous ablated tissue area of desired size and/or shape, … and an ablated tissue area of definitive size can be repeatedly and consistently produced”, where the method of ultrasonically heating the biological tissue would need to be repeated in order for the plurality of individual ablated tissue areas to be formed in the skin). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system and the method of Creganna by including wherein the method is repeated one or more times, as disclosed by Hissong. One of ordinary skill in the art would have been motivated to make this modification in order to sufficiently heat tissue in the target area to a high temperature so as to cause a desired thermal effect such as tissue damage, ablation, coagulation, denaturation, destruction or necrosis while tissue surrounding the target area is not heated to damaging temperatures, as recognized by Hissong (see, e.g., Para. [0008] and [0025-0026]). 

Allowable Subject Matter
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As set forth above, Creganna represents the closest prior art of record to Claim 1. Claim 7 depends from Claim 1. Creganna does not disclose or render obvious the following limitations as recited in Claim 7: “wherein the controller comprises a plurality of directly modulated ultrasound transducer circuits, each circuit comprising an inductor, a capacitor, a voltage input, and a bipolar junction transistor, and each circuit controlling operation of a different one of said array of pMUTs”. Furthermore, there is no other prior art of record outside of the currently cited prior art that discloses or renders obvious Claim 7.
Claim 8 depends from Claim 7, and therefore, Claim 8 would be allowable if Claim 7 is determined to be allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793       

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793